DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/760,227 filed 04/29/2020 and Amendment filed 01/12/2022.
Claims 1-6 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/12/2022, with respect to claims 1-6 have been fully considered and are partly persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Seok Ahn (Registration No. 78,937) on 01/18/2022.
The application has been amended as follows: 
To claims
Claim 1 line 1 after “comprising:” insert --a processor--
Claim 1 line 6 after “battery” insert 
--, wherein the module comprises a heater configured to perform heated cleaning by using the power received via the second path, and 

Cancel claims 3, 4, 6
Claim 5 line 1 after “claim” delete “4” insert --1--

Allowable Subject Matter
Claims 1, 2, 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously, including consideration of Applicant’s Amendment filed 01/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Cameron et al. (US Patent Application Publication 20170332702) discloses an electronic vaporizing device having messaging functionality (Abstract), wherein an external power supply may supply power to the electronic vaporizing device 100 and a battery may store at least a portion of the supplied power (paragraph [0048]), and wherein the cooling element 602 may be self-120) (paragraph [0106]), but lacks specific arrangements of elements in the manner recited on the instant claims, which was indicated previously. The Prior art Rothwell (US Patent Application Publication 20200000149) discloses A method for obtaining a heating element for an electronic vapor provision system (Abstract), wherein ohmic heating or Joule heating, using the passage of a current through a conductive heating element, the current being delivered from an external power supply such as a battery in the electronic cigarette (paragraph [0085]), including determination the probable actual current path in a heating element of this kind (paragraph [0073]), but lacks specific arrangements of elements in the manner recited on the instant claims, which was indicated previously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
HR
01/24/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851